[exhibit108formofcashawar001.jpg]
Exhibit 10.8 Avaya – Proprietary and Confidential AVAYA HOLDINGS CORP. LONG-TERM
CASH AWARD AGREEMENT AVAYA HOLDINGS CORP. STRONGLY ENCOURAGES YOU TO SEEK THE
ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND
ITS TAX CONSEQUENCES. Participant [Participant Name] Grant Date [Grant Date]
Award Amount $[Grant Price] This Long-Term Cash Award Agreement (this
“Agreement”), which is by and between Avaya Holdings Corp. (the “Company”) and
the Participant listed above, is made and entered into as of the Grant Date
listed above. WHEREAS, the Company has adopted the Avaya Holdings Corp. Cash
Long-Term Incentive Plan, effective as of May 19, 2016 (as such may be amended
from time to time, the “Plan”; capitalized terms used but not defined herein
shall have the meanings assigned to them in the Plan), pursuant to which cash
awards may be granted; and WHEREAS, the Administrator (or the Committee or the
Board, as applicable) has determined that it is in the best interests of the
Company to grant the Award provided for herein. NOW, THEREFORE, the parties
hereto, intending to be legally bound, agree as follows: 1. This Agreement
evidences a long-term cash award as set forth in the grant details table above
(the “Award”) to the Participant by the Company, subject to the terms in the
Plan and set forth below, including, without limitation, on Appendix I attached
hereto, and the Participant agrees with the Company as set forth below. 2.
Vesting: The Award, unless earlier terminated, forfeited or accelerated (in each
case, as set forth in the Plan), shall vest as follows, subject to the
Participant’s continued employment with the Company on the applicable vesting
date: Vesting Date Vesting Amount First anniversary of the Grant Date One-fourth
(1/4) of the total Award Following the first anniversary of the Grant Date, on
each quarterly anniversary of the Grant Date until fully vested on the fourth
anniversary of the Grant Date One-sixteenth (1/16) of the total Award
Notwithstanding the table above, in the event of a termination of the
Participant’s Employment prior to the applicable vesting date, the Award shall
be treated as set forth in the Plan. 3. Payment. With respect to each portion of
the Award that vests, the Company shall pay amounts due as soon as practicable
after each applicable vesting date.



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar002.jpg]
2 Avaya – Proprietary and Confidential 4. Certain Tax Matters. The Participant
expressly acknowledges that this Award is subject to standard tax withholding
requirements. 5. Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction. 6. Acknowledgement. The Participant confirms
that he or she has been provided adequate opportunity to review the terms of the
Plan and this Agreement, including Appendix I attached hereto. The Participant
understands that clicking the appropriate box, “Accept Grant” for acceptance or
“Decline Grant” for rejection, indicates his or her irrevocable election to
accept or reject, as applicable, the terms of the Award as set forth in this
Agreement. The Participant further acknowledges and agrees that (a) this is an
electronic agreement, (b) the signature to this Agreement on behalf of the
Company is an electronic signature that will be treated as an original signature
for all purposes hereunder and (c) any such electronic signature shall be
binding against the Company and shall create a legally binding agreement when
this Agreement is accepted by the Participant. 7. Acceptance of Agreement. In
order for this Award to become effective, the Participant must acknowledge
acceptance of the Agreement within 60 days from the Grant Date. If the foregoing
does not occur by such date, then the entire Award may be cancelled at the
discretion of the Company. This version supersedes any prior agreement versions
for the Award described in the grant details table above. The foregoing
Agreement is hereby accepted and agreed to as of the Grant Date listed above:
AVAYA HOLDINGS CORP. [Participant Name] By:____ By: [Signed Electronically]____



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar003.jpg]
Avaya – Proprietary and Confidential Appendix I NON-DISCLOSURE, IP ASSIGNMENT,
NON-COMPETITION AND NON-SOLICITATION By executing the Award Agreement, the
Participant acknowledges the importance to Avaya Holdings Corp. and its
Affiliates existing now or in the future (hereinafter referred to collectively
as the “Company”), of protecting its confidential information and other
legitimate business interests, including, without limitation, the valuable trade
secrets and good will that it develops or acquires. The Participant further
acknowledges that the Company is engaged in a highly competitive business, that
its success in the marketplace depends upon the preservation of its confidential
information and industry reputation, and that obtaining agreements such as this
one from its employees is reasonable and necessary. The Participant undertakes
the obligations in this Appendix I in consideration of the Participant’s initial
and/or ongoing relationship with the Company, this Award, the Participant’s
being granted access to trade secrets and other confidential information of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which the Participant acknowledges. As used in this Appendix I,
“relationship” refers to a Participant’s employment or association as an
advisor, consultant or contractor, with the Company, as applicable. 1. Loyalty
and Conflicts of Interest 1.1. Exclusive Duty. During his or her relationship
with the Company, the Participant will not engage in any other business activity
that creates a conflict of interest except as permitted by the Company’s Code of
Conduct. 1.2. Compliance with Company Policy. The Participant will comply with
all lawful policies, practices and procedures of the Company, as these may be
implemented and/or changed by the Company from time to time. Without limiting
the generality of the foregoing, the Participant acknowledges that the Company
may from time to time have agreements with other Persons which impose
obligations or restrictions on the Company regarding Intellectual Property, as
defined below, created during the course of work under such agreements and/or
regarding the confidential nature of such work. The Participant will comply with
and be bound by all such obligations and restrictions which the Company conveys
to him or her and will take all actions necessary (to the extent within his or
her power and authority) to discharge the obligations of the Company under such
agreements. 2. Confidentiality 2.1. Nondisclosure and Nonuse of Confidential
Information. All Confidential Information, as defined below, which the
Participant creates or has access to as a result of his or her relationship with
the Company, is and shall remain the sole and exclusive property of the Company.
The Participant will never, directly or indirectly, use or disclose any
Confidential Information, except (a) as required for the proper performance of
his or her regular duties for the Company, (b) as expressly authorized in
writing in advance by the Company’s General Counsel, (c) as required by
applicable law or regulation, or (d) as may be reasonably determined by the
Participant to be necessary in connection with the enforcement of his or her
rights in connection with this Appendix I. This restriction shall continue to
apply after the termination of the Participant’s relationship with the Company
or any restriction time period set forth in this Appendix I, howsoever caused.
The Participant shall furnish prompt notice to the Company’s General Counsel of
any required disclosure of Confidential Information sought pursuant to subpoena,
court order or any other legal process or requirement, and shall provide the
Company a reasonable opportunity to seek protection of the Confidential
Information prior to any such disclosure, to the greatest extent time and
circumstances permit. 2.2. Use and Return of Documents. All documents, records,
and files, in any media of whatever kind and description, relating to the
business, present or otherwise, of the Company, and any



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar004.jpg]
2 Avaya – Proprietary and Confidential copies (including, without limitation,
electronic), in whole or in part, thereof (the “Documents” and each
individually, a “Document”), whether or not prepared by the Participant, shall
be the sole and exclusive property of the Company. Except as required for the
proper performance of the Participant’s regular duties for the Company or as
expressly authorized in writing in advance by the Company, the Participant will
not copy any Documents or remove any Documents or copies or derivatives thereof
from the premises of the Company. The Participant will safeguard, and return to
the Company immediately upon termination of the Participant’s relationship with
the Company, and at such other times as may be specified by the Company, all
Documents and other property of the Company, and all documents, records and
files of its customers, subcontractors, vendors, and suppliers (“Third-Party
Documents” and each individually a “Third-Party Document”), as well as all other
property of such customers, subcontractors, vendors and suppliers, then in the
Participant’s possession or control. Provided, however, if a Document or
Third-Party Document is on electronic media, the Participant may, in lieu of
surrender of the Document or Third-Party Document, provide a copy on electronic
media to the Company and delete and overwrite all other electronic media copies
thereof. Upon request of any duly authorized officer of the Company, the
Participant will disclose all passwords necessary or desirable to enable the
Company to obtain access to the Documents and Third-Party Documents.
Notwithstanding any provision of this Section 2.2 to the contrary, the
Participant shall be permitted to retain copies of all Documents evidencing his
or her hire, equity, compensation rate and benefits, this Appendix I, and any
other agreements between the Participant and the Company that the Participant
has signed or electronically accepted. 3. Non-Competition, Non-Solicitation, and
Other Restricted Activity 3.1. Non-Competition. This paragraph is applicable to
Participants who hold Vice President and higher positions as of the date this
Award is accepted. During his or her relationship with the Company and for a
period of twelve (12) months immediately following the termination of the
Participant’s relationship with the Company for any reason, whether voluntary or
involuntary, the Participant will not, directly or indirectly, whether paid or
not (a) serve as a partner, principal, licensor, licensee, employee, consultant,
officer, director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor, or otherwise for, (b) directly or indirectly, own,
purchase, organize or take preparatory steps for the organization of, or (c)
build, design, finance, acquire, lease, operate, manage, control, invest in,
work or consult for or otherwise join, participate in or affiliate him or
herself with, any business whose business, product(s) or operations are in any
respect competitive with or otherwise similar to the Company’s business. The
foregoing covenant shall cover the Participant’s activities in every part of the
Territory. “Territory” shall mean (a) all states of the United States of America
from which the Company derived revenue or conducted business at any time during
the two-year period prior to the date of the termination of the Participant’s
relationship with the Company; and (b) all other countries from which the
Company derived revenue or conducted business at any time during the two-year
period prior to the date of the termination of the Participant’s relationship
with the Company. The foregoing shall not prevent: (a) passive ownership by the
Participant of no more than two percent (2%) of the equity securities of any
publicly traded company; or (b) the Participant’s providing services to a
division or subsidiary of a multi-division entity or holding company, so long as
(i) no division or subsidiary to which the Participant provides services is in
any way competitive with or similar to the business of the Company, and (ii) the
Participant is not involved in, and does not otherwise engage in competition on
behalf of, the multi-division entity or any competing division or subsidiary
thereof. 3.2. Good Will. Any and all good will which the Participant develops
during his or her relationship with the Company with any of the customers,
prospective customers, subcontractors or suppliers of the Company shall be the
sole, exclusive and permanent property of the Company, and shall continue to be
such after termination of the Participant’s relationship with the Company,
howsoever caused. 3.3. Non-Solicitation of Customers. During the Participant’s
relationship with the Company and for a period of twelve (12) months immediately
following the termination of the



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar005.jpg]
3 Avaya – Proprietary and Confidential Participant’s relationship with the
Company for any reason, whether voluntary or involuntary, the Participant will
not, directly or indirectly, contact, or cause to be contacted, directly or
indirectly, or engage in any form of oral, verbal, written, recorded,
transcribed, or electronic communication with any customer of the Company for
the purposes of conducting business that is competitive with or similar to that
of the Company or for the purpose of disadvantaging the Company’s business in
any way; provided that this restriction applies (i) only with respect to those
customers who are or have been a customer of the Company at any time within the
immediately preceding one-year period or whose business has been solicited on
behalf of the Company by any of its officers, employees or agents within said
one-year period, other than by form letter, blanket mailing or published
advertisement, and (ii) only if the Participant has performed work for such
customer during his or her relationship with the Company, has been introduced
to, or otherwise had contact with, such customer as a result of his or her
relationship with the Company, or has had access to Confidential Information
which would assist in the solicitation of such customer. The foregoing
restrictions shall not apply to general solicitation or advertising, including
through media and trade publications. 3.4. Non-Solicitation/Non-Hiring of
Employees and Independent Contractors. During his or her relationship with the
Company and for a period of twelve (12) months immediately following the
termination of the Participant’s relationship with the Company for any reason,
whether voluntary or involuntary, the Participant will not, and will not assist
anyone else to, (a) hire or solicit for hiring any employee of the Company or
seek to persuade or induce any employee of the Company to discontinue employment
with the Company, or (b) hire or engage any independent contractor providing
services to the Company, or solicit, encourage or induce any independent
contractor providing services to the Company to terminate or diminish in any
substantial respect its relationship with the Company. For the purposes of this
Appendix I, an “employee” or “independent contractor” of the Company is any
person who is or was such at any time within the preceding six-month period. The
foregoing restrictions shall not apply to general solicitation or advertising,
including through media, trade publications and general job postings. 3.5.
Non-Solicitation of Others. The Participant agrees that for a period of twelve
(12) months immediately following the termination of the Participant’s
relationship with the Company, for any reason, whether voluntary or involuntary,
the Participant will not solicit, encourage, or induce, or cause to be
solicited, encouraged or induced, directly or indirectly, any franchisee, joint
venture, supplier, vendor or contractor who conducted business with the Company
at any time during the two year period preceding the termination of his or her
relationship with the Company, to terminate or adversely modify any business
relationship with the Company, or not to proceed with, or enter into, any
business relationship with the Company, nor shall he or she otherwise interfere
with any business relationship between the Company and any such franchisee,
joint venture, supplier, vendor or contractor. 3.6. Notice of New Address and
Employment. During the 12-month period immediately following the termination of
his or her relationship with the Company, for any reason, whether voluntary or
involuntary, the Participant will promptly provide the Company with pertinent
information concerning each new job or other business activity in which the
Participant engages or plans to engage during such 12-month period as the
Company may reasonably request in order to determine the Participant’s continued
compliance with his or her obligations under this Appendix I. The Participant
shall notify his or her new employer(s) of the Participant’s obligations under
this Appendix I, and hereby consents to notification by the Company to such
employer(s) concerning his or her obligations under this Appendix I. The Company
shall treat any such notice and information as confidential, and will not use or
disclose the information contained therein except to enforce its rights
hereunder. Any breach of this Section 3.6 shall constitute a material breach of
this agreement. 3.7. Acknowledgement of Reasonableness; Remedies. In signing or
electronically accepting the Award Agreement, the Participant gives the Company
assurance that the Participant has carefully read and considered all the terms
and conditions hereof. The Participant acknowledges without



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar006.jpg]
4 Avaya – Proprietary and Confidential reservation that each of the restraints
contained herein is necessary for the reasonable and proper protection of the
good will, Confidential Information and other legitimate business interests of
the Company, that each and every one of those restraints is reasonable in
respect to subject matter, length of time, and geographic area; and that these
restraints will not prevent the Participant from obtaining other suitable
employment during the period in which he or she is bound by them. The
Participant will never assert, or permit to be asserted on the Participant’s
behalf, in any forum, any position contrary to the foregoing. Were the
Participant to breach any of the provisions of this Appendix I, the harm to the
Company would be irreparable. Therefore, in the event of such a breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, have the right to obtain preliminary and permanent injunctive
relief against any such breach or threatened breach without having to post bond,
and the Participant agrees that injunctive relief is an appropriate remedy to
address any such breach. Without limiting the generality of the foregoing, or
other forms of relief available to the Company, in the event of the
Participant’s breach of any of the provisions of this Appendix I, the
Participant will forfeit any award or payment made pursuant to any applicable
severance or other incentive plan or program, or if a payment has already been
made, the Participant will be obligated to return the proceeds to the Company.
3.8. Unenforceability. In the event that any provision of this Appendix I shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. The
12-month period of restriction set forth in Sections 3.1, 3.3, 3.4 and 3.5
hereof and the 12-month period of obligation set forth in Section 3.6 hereof
shall be tolled, and shall not run, during any period of time in which the
Participant is in violation of the terms thereof, in order that the Company
shall have the agreed- upon temporal protection recited herein. 3.9. Governing
Law and Consent to Jurisdiction. The terms of this Appendix I shall be governed
by and interpreted in accordance with the laws of the State of Delaware, as if
performed wholly within the state and without giving effect to the principles of
conflicts of law. In the event of any alleged breach of this Appendix I, the
Participant consents and submits to the exclusive jurisdiction of the federal
and state courts in and of the State of Delaware. The Participant will accept
service of process by registered or certified mail or the equivalent directed to
his or her last known address on the books of the Company, or by whatever other
means are permitted by such court. 3.10. Limited Exception for Attorneys.
Insofar as the restrictions set forth in this Section 3 prohibit the
solicitation, inducement or attempt to hire a licensed attorney who is employed
at the Company, they shall not apply if the Participant is a licensed attorney
and the restrictions contained herein are illegal, unethical or unenforceable
under the laws, rules and regulations of the jurisdiction in which the
Participant is licensed as an attorney. 3.11. Attorneys’ Fees and Costs. Except
as prohibited by law, the Participant shall indemnify the Company from any and
all costs and fees, including attorneys’ fees, incurred by the Company in
successfully enforcing the terms of this Award Agreement against the
Participant, (including, but not limited to, a court partially or fully granting
any application, motion, or petition by the Company for a temporary restraining
order, preliminary injunction, or permanent injunction), as a result of the
Participant’s breach or threatened breach of any provision contained herein. The
Company shall be entitled to recover from the Participant its costs and fees
incurred to date at any time during the course of a dispute (i.e., final
resolution of such dispute is not a prerequisite) upon written demand to the
Participant. 3.12. Enforcement. The Company agrees that it will not enforce
Sections 3.1, 3.3, 3.5 or the portion of Section 3.4 that prohibits Participant
from hiring Company employees and independent contractors to restrict
Participant’s employment in any jurisdiction in which such enforcement is
contrary to law or regulation to the extent that Participant is a resident of
such jurisdiction at the time Participant’s



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar007.jpg]
5 Avaya – Proprietary and Confidential relationship with the Company terminates
and does not otherwise change residency during the restriction period. 4.
Intellectual Property 4.1. In signing or electronically accepting the Award
Agreement, the Participant hereby assigns and shall assign to the Company all of
his or her rights, title and interest in and to all inventions, discoveries,
improvements, ideas, mask works, computer or other apparatus programs and
related documentation, and other works of authorship (hereinafter each
designated “Intellectual Property”), whether or not patentable, copyrightable or
subject to other forms of protection, made, created, developed, written or
conceived by the Participant during the period of his or her relationship with
the Company, whether during or outside of regular working hours, either solely
or jointly with another, in whole or in part, either: (a) in the course of such
relationship, (b) relating to the actual or anticipated business or research
development of the Company, or (c) with the use of Company time, material,
private or proprietary information, or facilities, except as provided in Section
4.5 below. 4.2. The Participant will, without charge to the Company, but at its
expense, execute a specific assignment of title to the Company and do anything
else reasonably necessary to enable the Company to secure a patent, copyright or
other form of protection for said Intellectual Property anywhere in the world.
4.3. The Participant acknowledges that the copyrights in Intellectual Property
created with the scope of his or her relationship with the Company belong to the
Company by operation of law. 4.4. The Participant has previously provided to the
Company a list (the “Prior Invention List”) describing all inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by the Participant prior to his or her relationship with the Company, which
belong to the Participant and which are not assigned to the Company hereunder
(collectively referred to as “Prior Inventions”); and, if no Prior Invention
List was previously provided, the Participant represents and warrants that there
are no such Prior Inventions. 4.5. Exception to Assignments. THE PARTICIPANT
UNDERSTANDS THAT THE PROVISIONS OF THIS AWARD AGREEMENT REQUIRING ASSIGNMENT OF
INTELLECTUAL PROPERTY (AS DEFINED ABOVE) TO THE COMPANY DO NOT APPLY TO ANY
INTELLECTUAL PROPERTY THAT QUALIFIES FULLY UNDER THE PROVISIONS OF CALIFORNIA
LABOR CODE SECTION 2870 (ATTACHED HERETO AS EXHIBIT A). THE PARTICIPANT WILL
ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY INVENTIONS THAT HE OR SHE BELIEVES
MEET THE CRITERIA IN CALIFORNIA LABOR CODE SECTION 2870 AND WHICH WERE NOT
OTHERWISE DISCLOSED ON THE PRIOR INVENTION LIST PREVIOUSLY DELIVERED TO THE
COMPANY TO PERMIT A DETERMINATION OF OWNERSHIP BY THE COMPANY. ANY SUCH
DISCLOSURE WILL BE RECEIVED IN CONFIDENCE. 5. Definitions Words or phrases which
are initially capitalized or are within quotation marks shall have the meanings
provided in this Section 5 and as provided elsewhere in this Appendix I. For
purposes of this Appendix I, the following definitions apply: “Affiliates” means
all persons and entities directly or indirectly controlling, controlled by or
under common control with the Company, where control may be by management
authority, contract or equity interest.



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar008.jpg]
6 Avaya – Proprietary and Confidential “Confidential Information” means any and
all information of the Company, whether or not in writing, that is not generally
known by others with whom the Company competes or does business, or with whom it
plans to compete or do business, and any and all information, which, if
disclosed, would assist in competition against the Company, including but not
limited to (a) all proprietary information of the Company, including but not
limited to the products and services, technical data, methods, processes,
know-how, developments, inventions, and formulae of the Company, (b) the
development, research, testing, marketing and financial activities and strategic
plans of the Company, (c) the manner in which the Company operates, (d) its
costs and sources of supply, (e) the identity and special needs of the
customers, prospective customers and subcontractors of the Company, and (f) the
people and organizations with whom the Company has business relationships and
the substance of those relationships. Without limiting the generality of the
foregoing, Confidential Information shall specifically include: (i) any and all
product testing methodologies, product test results, research and development
plans and initiatives, marketing research, plans and analyses, strategic
business plans and budgets, and technology grids; (ii) any and all vendor,
supplier and purchase records, including without limitation the identity of
contacts at any vendor, any list of vendors or suppliers, any lists of purchase
transactions and/or prices paid; and (iii) any and all customer lists and
customer and sales records, including without limitation the identity of
contacts at purchasers, any list of purchasers, and any list of sales
transactions and/or prices charged by the Company. Confidential Information also
includes any information that the Company may receive or has received from
customers, subcontractors, suppliers or others, with any understanding, express
or implied, that the information would not be disclosed. Notwithstanding the
foregoing, Confidential Information does not include information that (A) is
known or becomes known to the public in general (other than as a result of a
breach of Section 2 hereof by the Participant), (B) is or has been independently
developed or conceived by the Participant without use of the Company’s
Confidential Information or (C) is or has been made known or disclosed to the
Participant by a third party without a breach of any obligation of
confidentiality such third party may have to the Company of which the
Participant is aware. “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than the Company. 6. Compliance with Other
Agreements and Obligations The Participant represents and warrants that his or
her employment or other relationship with the Company and execution and
performance of the Award Agreement, including this Appendix I, will not breach
or be in conflict with any other agreement to which the Participant is a party
or is bound, and that the Participant is not now subject to any covenants
against competition or similar covenants or other obligations to third parties
or to any court order, judgment or decree that would affect the performance of
the Participant’s obligations hereunder or the Participant’s duties and
responsibilities to the Company, except as disclosed in writing to the Company’s
General Counsel no later than the time an executed copy of the Award Agreement,
including this Appendix I, is returned by the Participant. The Participant will
not disclose to or use on behalf of the Company, or induce the Company to use,
any proprietary information of any previous employer or other third party
without that party’s consent. 7. Entire Agreement; Severability; Modification
With respect to the subject matter hereof, this Appendix I sets forth the entire
agreement between the Participant and the Company, and, except as otherwise
expressly set forth herein, supersedes all prior and contemporaneous
communications, agreements and understandings, written or oral, regarding the
same. If the Participant previously executed an Award Agreement with an Appendix
I or other schedule containing similar provisions, this Appendix I shall
supersede such agreement. In the event of conflict between this Appendix I and
any prior agreement between the Participant and the Company with respect to the
subject matter hereof, this Appendix I shall govern. The provisions of this
Appendix I are severable, and no breach of any provision of this Appendix I by
the Company, or any other claimed breach of contract or violation of law, shall
operate to excuse the Participant’s obligation to fulfill the



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar009.jpg]
7 Avaya – Proprietary and Confidential requirements of Sections 2, 3 and 4
hereof. No deletion, addition, marking, notation or other change to the body of
this Appendix I shall be of any force or effect, and this Appendix I shall be
interpreted as if such change had not been made. This Appendix I may not be
modified or amended, and no breach shall be deemed to be waived, unless agreed
to in writing by the Participant and the Company’s General Counsel. If any
provision of this Appendix I should, for any reason, be held invalid or
unenforceable in any respect, it shall not affect any other provisions, and
shall be construed by limiting it so as to be enforceable to the maximum extent
permissible by law. Provisions of this Appendix I shall survive any termination
if so provided in this Appendix I or if necessary or desirable to accomplish the
purpose of other surviving provisions. It is agreed and understood that no
changes to the nature or scope of the Participant’s relationship with the
Company shall operate to extinguish the Participant’s obligations hereunder or
require that a new agreement concerning the subject matter of this Appendix I be
executed. 8. Assignment Neither the Company nor the Participant may make any
assignment of this Appendix I or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
the Company may assign its rights and obligations under this Appendix I without
the Participant’s consent (a) in the event that the Participant is transferred
to a position with one of the Company’s Affiliates or (b) in the event that the
Company shall hereafter effect a reorganization, consolidate with, or merge into
any company or entity or transfer to any company or entity all or substantially
all of the business, properties or assets of the Company or any division or line
of business of the Company with which the Participant is at any time associated.
This Appendix I shall inure to the benefit of and be binding upon the
Participant and the Company, and each of their respective successors, executors,
administrators, heirs, representatives and permitted assigns. 9. At-Will
Employment This Appendix I does not alter or in any way modify the at-will
nature of the Participant’s employment with the Company. Accordingly, this
Appendix I does not in any way obligate the Company to retain the Participant’s
services for a fixed period or at a fixed level of compensation; nor does it in
any way restrict the Participant’s right or that of the Company to terminate the
Participant’s employment at any time, at will, with or without notice or cause.
10. Successors The Participant consents to be bound by the provisions of this
Appendix I for the benefit of the Company, and any successor or permitted assign
to whose employ the Participant may be transferred, without the necessity that a
new agreement concerning the subject matter or this Appendix I be re-signed at
the time of such transfer. 11. Acknowledgement of Understanding In signing or
electronically accepting the Award Agreement, the Participant gives the Company
assurance that the Participant has read and understood all of its terms; that
the Participant has had a full and reasonable opportunity to consider its terms
and to consult with any person of his or her choosing before signing or
electronically accepting; that the Participant has not relied on any agreements
or representations, express or implied, that are not set forth expressly in the
Award Agreement, including this Appendix I; and that the Participant has signed
the Award Agreement knowingly and voluntarily. [no more text on this page]



--------------------------------------------------------------------------------



 
[exhibit108formofcashawar010.jpg]
8 Avaya – Proprietary and Confidential EXHIBIT A CALIFORNIA LABOR CODE SECTION
2870 INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT “(a) Any provision in an
employment agreement which provides that an employee shall assign, or offer to
assign, any of his or her rights in an invention to his or her employer shall
not apply to an invention that the employee developed entirely on his or her own
time without using the employer’s equipment, supplies, facilities, or trade
secret information except for those inventions that either: (1) Relate at the
time of conception or reduction to practice of the invention to the employer’s
business, or actual or demonstrably anticipated research or development of the
employer; or (2) Result from any work performed by the employee for the
employer. (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”



--------------------------------------------------------------------------------



 